Citation Nr: 0527738	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02 -09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 21, 1998 for 
a 10 percent rating for status post multiple surgeries on the 
left fourth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1991.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision issued in 
September 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which 
implemented a July 2001 Board decision and assigned a 10 
percent rating for status post multiple surgeries on the left 
fourth metatarsal effective from September 10, 1998.  

In October 2003, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
additional development.  In compliance with that remand, in 
October 2004, a statement of the case was issued regarding 
entitlement to a temporary total rating (TTR) under 38 C.F.R. 
§ 4.30 for convalescence for treatment of her service-
connected disability.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Moreover, in an October 2004 rating decision, 
the RO determined that a July 25, 2001 rating decision issued 
by the RO in September 2001 was clearly and unmistakably 
erroneous in assigning September 10, 1998 as the date of 
entitlement to a 10 percent rating for status post multiple 
surgeries on the left fourth metatarsal and assigned a new 
effective date of August 21, 1998.

In the October 2003 remand, the Board also noted that in her 
September 2001 notice of disagreement (NOD) with the assigned 
effective date, the veteran indicated that she disagreed with 
the 10 percent rating.  Since the July 2001 Board decision is 
final on issuance in the absence of a request for 
reconsideration or an appeal to the United States Court of 
Appeals for Veterans Claims (Court), this is a new claim for 
an increased rating and again is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the earlier effective date issue addressed in 
this decision.

2.  The RO received the veteran's original claim for service 
connection for a left foot disorder on December 26, 1991.

3.  In an April 1992 rating decision, the RO granted service 
connection for status post multiple surgical procedures on 
the left fourth metatarsal and assigned an initial 
noncompensable (zero percent) rating, effective from 
December 21, 1991, the date of the day following the 
veteran's separation from service; the veteran was notified 
of her appellate rights in a letter dated May 7, 1992, but 
the veteran did not initiate an NOD within one year of 
notification.  The presumption of regularity holds that the 
RO properly discharged its official duties by mailing a copy 
of the VA decision to the last known address of the appellant 
on the date that the decision was issued.

4.  On August 6, 1998, the veteran was seen for a pre-op 
visit for her surgery scheduled on August 21, 1998, which 
reflected a painful callosity not improved with shoe 
modification.

5.  On September 10, 1998, the RO received the veteran's 
claim for an increased rating for her left foot disorder.

6.  In a July 2001 rating decision, the RO implemented a July 
2001 Board decision and assigned a 10 percent rating, 
effective from September 10, 1998, the date of receipt of a 
VA Form 21-4138 (JF), Statement in Support of Claim, from the 
veteran asking for an increased rating for her left foot 
disorder.

7.  In an October 2004 rating decision, the RO determined 
that a July 25, 2001 rating decision issued by the RO in 
September 2001 was clearly and unmistakably erroneous in 
assigning September 10, 1998 as the date of entitlement to a 
10 percent rating for status post multiple surgeries on the 
left fourth metatarsal and assigned a new effective date of 
August 21, 1998, the date of her surgical procedure.


CONCLUSION OF LAW

The criteria for an effective date of August 6, 1998 for a 10 
percent rating for status post multiple surgeries on the left 
fourth metatarsal have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board is satisfied that VA has met its duty to assist the 
claimant.  This is so because, in compliance with the March 
2005 remand, VA sought to obtain VA treatment records prior 
to November 21, 1997, in an effort to see if there might any 
records that could be construed as an earlier informal claim.  
Records dated between January 1992 and April 1996 were found 
and associated with the record.  Thus, there is, by law, no 
additional relevant evidence to be obtained with a claim for 
an earlier effective date involving a grant of an increased 
rating as the effective date can be no earlier than the date 
of receipt of an informal claim based on VA medical 
treatment, if there are no other medical records showing an 
increase within the previous year that can be construed as an 
earlier informal claim.  38 C.F.R. § 3.400(o)(2) (2004).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the July 2001 AOJ decision 
that is the basis of the appeal was already decided prior to 
promulgation of the regulations implementing the provisions 
of the VCAA.  The Court acknowledged in Pelegrini that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  In compliance with the March 
2005 Board remand, VA remedied this defect with a letter 
issued in April 2005, which provided all of the notice 
elements required by statute and regulation.  In the April 
2005 VCAA letter, VA notified the veteran of what was needed 
to establish entitlement to an earlier effective date for an 
increased rating and asked her to provide evidence to prove 
her entitlement to an earlier effective date, told her what 
VA had done and what she should do, and advised her that it 
was her responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  In statements dated in November 2004 
and April 2005, the veteran responded that she had stated her 
case completely, had no further evidence to provide, and 
asked that her appeal be forwarded to the Board.  In August 
2005, VA readjudicated her claim and issued a supplemental 
statement of the case.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's March 
2005 remand with regard to the issue discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Moreover, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notice, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

I.  Pertinent Criteria

A. Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2003).

"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004); 
38 C.F.R. § 20.1103 (2003).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2004).

B.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2004).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2004).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the United States Court of Appeals 
for Veterans Claims (Court) in Bell is not applicable prior 
to Bell, which was decided in 1992.  See Lynch v. Gober, 10 
Vet. App. 127 (1997).

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2004).

C.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where the particular disability is not listed in the rating 
schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2004); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

Here, the RO initially evaluated the veteran's service-
connected left fourth toe disability under Diagnostic Code 
5282, which provided that a unilateral hammertoe of all toes 
of one foot, without, claw foot is rated 10 percent 
disabling.  Hammertoe of a single toe is rated as 
noncompensable.  38 C.F.R. § 4.71, Diagnostic Code 5282 
(1991, 1999, 2004).  Under Diagnostic Code 5284 of the Rating 
Schedule, moderate residuals of a foot injury warrant a 10 
percent evaluation; moderately severe residuals warrant a 20 
percent evaluation; and severe residuals warrant a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1991, 
1999, 2004).


II. Analysis

The veteran contends that she is entitled to an effective 
date prior to August 21, 1998, for the grant of entitlement 
to a 10 percent rating for her left foot disorder.  She 
argues that she is entitled to a 10 percent evaluation from 
December 21, 1991, the date of the original award of service 
connection, and to a higher evaluation.  As noted above the 
issue of a higher evaluation is not before the Board.  The 
veteran alleges that she never closed her file and that she 
has never stopped writing or given up on her case for a 
higher rating since December 1991.

The veteran was discharged from service on December 20, 1991.  
The RO received her original claim for service connection for 
a left foot disorder on December 26, 1991.

In an April 1992 rating decision, the RO granted service 
connection for status post multiple surgical procedures on 
the left fourth metatarsal and assigned an initial 
noncompensable (zero percent) rating, effective from 
December 21, 1991, the date of the day following the 
veteran's separation from service.  This decision was based 
on service medical records reflecting treatment for 
complaints of pain in the left fourth toe when walking a lot.  
A September 1990 surgical report shows that a corticotomy was 
performed on the left fourth metatarsal with application of 
external fixation for lengthening.  Follow-up visits on 
September 24, 1990, revealed satisfactory postoperative 
course, and, on November 13, 1990, showed satisfactory 
progress in lengthening the left fourth metatarsal.  On March 
28, 1991, additional surgery was done to remove an ortho 
mini-fixator of the left fourth metatarsal.  She was 
discharged on convalescence leave following surgery.  In 
October 1991, the veteran underwent an elevating and 
shortening osteotomy of the left fourth metatarsal with 
capoulotomy of the metacarpophalangeal joint (MPJ) with a K-
wire fixation.  When seen on December 21, 1991, the veteran 
stated that she was doing well.  At a January 1992 VA 
examination, the veteran complained of pain whenever standing 
on the left foot and some stiffness of the left foot.  She 
was not on medication at that time.  Both that examination 
and a February 1992 VA feet examination revealed a well-
healed scar over the left fourth metatarsal which was not 
depressed but was slightly tender to palpation.  She had a 
normal gait and was able to walk on her heels and toes, 
squat, and rise without difficulty.  There was full range of 
motion of the left foot without any evidence of muscle 
atrophy.  The foot examiner noted that veteran's left fourth 
metatarsal had a congenital hammertoe-type deformity 
(shortening) and was within normal limits of function.  
Although the disorder was noted to be congenital, service 
connection was conceded due to aggravation.

The veteran was notified of the April 1992 rating decision 
and her appellate rights in a letter dated May 7, 1992, but 
she did not initiate an NOD within one year of notification.  
Thus, this decision became final.

On August 6, 1998, the veteran was seen by VA for a pre-op 
visit for her surgery scheduled on August 21, 1998.  A pre-
surgery history and physical examination indicated that she 
had a left fourth claw toe deformity, a dorsal scar, and a 
callosity at the proximal interphalangeal joint of the fourth 
toe, which was painful and not improved with shoe 
modification.  An August 1998 VA surgery report reveals that 
the veteran underwent a left fourth toe proximal phalanx 
condylectomy with extensor tenotomy to correct a clawtoe 
deformity.

On September 10, 1998, the RO received the veteran's claim 
for an increased rating for her left foot disorder.

At a July 1999 VA feet examination, the veteran indicated 
that her left foot had been operated on in 1998, which helped 
a little but she still had to wear tennis shoes because 
leather shoes hurt her foot.  She complained of pain, 
stiffness, swelling, fatigability, and lack of endurance 
while walking, which she felt resulted in an additional 
impairment of 10 percent.  The veteran denied weakness, heat, 
and redness and indicated that she was not receiving 
treatment.  On examination, there was some evidence of 
tenderness and painful motion without edema, instability or 
weakness.  She had a normal, fluent gait, even though there 
was shortening of the left fourth toe.  No callosities, 
breakdown, or unusual shoe wear was noted.  Posture, 
standing, squatting, supination, pronation, and rising on 
toes and heels was good.  No hammertoes, flat foot or hallux 
valgus abnormalities were noted.  The diagnosis was 
congenital deformity of the left fourth metatarsal with 
failed operative interventions and no loss of function due to 
pain.

In a July 2001 decision, the Board found that the most recent 
medical evidence reflected that the left fourth toe 
disability was productive of a moderate foot injury. When 
considered in conjunction with the pain and tenderness noted 
on the recent examination, the Board concluded that the 
criteria for a 10 percent evaluation under Diagnostic Code 
5284 (2000) were met.  Essentially, the Board found that 
consideration of factors such as pain and functional 
impairment, discussed within the provisions of 38 C.F.R. §§ 
4.40 or 4.45, supported the assignment of a 10 percent 
disability rating for the veteran's left fourth toe 
disability.  The Board noted that her disability was 
primarily manifested by complaints of pain and weakness with 
prolonged standing or walking, but there were no clinical 
findings of incoordination, loose motion, or excess 
fatigability.  As a result, the Board found the evidence as a 
whole did not show the presence of such additional factors as 
to warrant a rating in excess of 10 percent.  The Board also 
considered the veteran's left fourth toe disability in the 
context of other diagnostic codes pertinent to rating a foot 
disability in order to determine if a higher compensable 
rating might be assignable under such other codes.  Since the 
veteran did not have flat feet, a weak foot, a claw foot, 
metatarsalgia, hallux valgus, or malunion of a tarsal bone, 
the schedular criteria for an evaluation in excess of 10 
percent were not met under any other diagnostic code.  38 
C.F.R. § 4.71, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 
5281, 5283 (2000).  

In a July 2001 rating decision, the RO implemented the July 
2001 Board decision and assigned a 10 percent rating, 
effective from September 10, 1998, the date of receipt of a 
VA Form 21-4138 (JF) from the veteran asking for an increased 
rating for her left foot disorder.

In an October 2004 rating decision, the RO determined that a 
July 25, 2001 rating decision issued by the RO in September 
2001 contained CUE in assigning September 10, 1998 as the 
date of entitlement to a 10 percent rating for status post 
multiple surgeries on the left fourth metatarsal and assigned 
a new effective date of August 21, 1998, the date of her 
surgical procedure.  In support, the RO noted that the 
veteran's left fourth toe was clearly shown to have worsened; 
thus, the need for additional surgical intervention, and 
since the surgery was conducted by VA within one year of 
receipt of her formal claim for an increase, entitlement 
arose as of the date of the surgery.

The veteran alleges that she never closed her file and that 
she has never stopped writing or given up on her case for a 
higher rating since December 1991.

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 216-17 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992).  
Absent evidence that the veteran notified VA of a change of 
address and absent evidence that any notice sent to her at 
her last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The record shows that the RO mailed its May 1992 letter to 
the veteran to the address listed on her December 1992 claim 
for service connection.  Even though VA spelled the word 
"Street" as "Stree", there is no indication in the record 
that it was returned as undeliverable due to this minor 
typographical error.  

The next communication in the record from the veteran was a 
VA Form 21-4138 (JF) dated September 9, 1998 and received on 
September 10, 1998.  In that submission, she indicated that 
she was rated "0% for a left foot condition" and requested 
an increase.  This statement reflects that the veteran had 
received earlier notice of the initial grant of service 
connection for her left foot disability and the assigned 
rating.  The veteran has not indicated that she resided, or 
received mail, at any other address at the time of the 
initial notice of grant of service connection.  Thus, the 
veteran's mere statement, that she never closed her file and 
that she has never stopped writing or given up on her case 
for a higher rating since December 1991, is insufficient to 
overcome the presumption of regularity that she received 
notice of the April 1992 rating decision, granting her claim 
for service connection and assigning an initial 
noncompensable rating, or of her appellate rights with 
respect to it.  See Butler v. Principi, 244 F.3d 1337, 1340 
(Fed. Cir. 2001); Mindenhall v. Brown, 7 Vet. App. 217, 274 
(1994).  And her argument does not extend the applicable time 
limit for initiating an appeal.  Since she did not express 
disagreement with the April 1992 determination within one 
year of the presumed notification by VA in May 1992, the 
April 1992 decision became final as to the question of an 
initial noncompensable rating for the veteran's left foot 
disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

As no clear and unmistakable error has been alleged in the 
unappealed April 1992 rating decision, this decision is final 
and the effective date for a grant of a higher (10 percent) 
rating necessarily must be after the date of this decision.  
See 38 C.F.R. §§ 3.105, 3.400 (2004).

In light of the above law and regulations, the essential 
questions before the Board in this case are (1) when was the 
date the claim for an increased evaluation was filed; and (2) 
when was it factually ascertainable that a 10 percent 
evaluation was warranted.

With regard to the first question, it is clear that 
subsequent to the 1992 final decision of record, the veteran 
first expressed intent to seek an increase for her left foot 
disability in a VA Form 21-4138 (JF) received on September 
10, 1998.  No other correspondence or evidence indicating an 
intent to claim entitlement to a compensable rating for her 
left foot disorder was submitted by the veteran in the 
interim between the rating decision issued in May 1992 and 
September 10, 1998.

The Board has also reviewed the record to determine whether 
an informal claim was filed after May 1992 and before 
September 10, 1998.  A review of the record reflects that, on 
August 6, 1998, the veteran was seen by VA for a pre-op visit 
for her surgery scheduled on August 21, 1998, showing a 
painful callosity not improved with shoe modification.  Thus, 
this August 6, 1998 VA treatment record can be construed as 
an informal claim meeting the requirements of 38 C.F.R. 
§§ 3.155 and 3.157 filed following the May 1992 notification 
of the April 1992 decision.  Even though there is a 1996 VA 
medical record dated in April 1996, it reflects a referral to 
optometry and the women's clinic and does not discuss her 
left foot.  Thus, VA records did not indicate that the 
veteran filed a formal request for an increased rating prior 
to September 10, 1998, nor could the 1996 VA treatment record 
be considered as an informal claim under 38 C.F.R. § 3.157 
and therefore it does not provide the basis for an effective 
date prior to August 6, 1998.  

A review of the evidence reveals an increase in 
symptomatology attributable to the veteran's service-
connected left foot disability was factually ascertainable on 
August 6, 1998, when the pre-op examination revealed a 
painful callosity.  38 C.F.R. § 4.71, Diagnostic Code 5284 
(2000).  Prior to that time, there was no evidence of 
treatment for her left foot disability after 1992.  Moreover, 
the objective evidence did not suggest the existence of flat 
feet, a weak foot, a claw foot, metatarsalgia, hallux valgus, 
or malunion of a tarsal bone, so as to warrant an evaluation 
in excess of 10 percent under any other diagnostic code.  38 
C.F.R. § 4.71, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 
5281, 5283 (2000).  

Accordingly, under the applicable regulations, the earliest 
date for which entitlement to an increased rating could 
normally be granted is the date of receipt of the veteran's 
informal claim, which is August 6, 1998, in the absence that 
it was factually ascertainable that an increase in disability 
had occurred within the previous year.  See 38 C.F.R. § 
3.400.  Thus, the Board concludes that the effective date for 
a 10 percent rating for the veteran's left foot disability is 
August 6, 1998, and no earlier.


ORDER

An effective date of August 6, 1998 for a 10 percent rating 
for status post multiple surgeries on the left fourth 
metatarsal is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


